Name: Commission Regulation (EEC) No 2109/84 of 23 July 1984 correcting Regulation (EEC) No 1768/84 on a special intervention measure for common wheat in Greece
 Type: Regulation
 Subject Matter: plant product;  Europe;  international trade
 Date Published: nan

 No L 1 94/24 Official Journal of the European Communities 24. 7 . 84 COMMISSION REGULATION (EEC) No 2109/84 of 23 July 1984 correcting Regulation (EEC) No 1768 /84 on a special intervention measure for common wheat in Greece 2 . In Article 2 (2) of the Danish , Greek, Italian and Dutch language versions : 'hÃ ¥rd hvede , "Ã Ã ºÃ »Ã ·Ã Ã ¿Ã  Ã Ã ¯Ã Ã ¿Ã , 'frumento duro , 'durum tarwe , are replaced by the following respectively : 'blÃ ¸d hvede , 'Ã ¼Ã ±Ã »Ã ±Ã ºÃ ¿Ã  Ã Ã ¯Ã Ã ¿Ã , ' frumento tenero , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727 /75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 ( J), and in particular Article 8 (4) thereof , Whereas Commission Regulation (EEC) No 1768 /84 (') opened an invitation to tender in order to determine the amount of the refund on the export of 200 000 tonnes of common wheat from Greece ; Whereas a material transmission error has occurred in connection with the publication of the said Regula ­ tion ; whereas the text as published is not identical with the draft Regulation on which the Management Committee for Cereals gave its opinion ; whereas, therefore , the Regulation in question should be corrected , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1768 /84 is hereby corrected as follows : 1 . Article 2 (4) is replaced by the following : '4 . Tenders must be submitted to one of the intervention agencies named in the notice of invita ­ tion to tender.' ' zachte broodtarwe . 3 . In Article 1 ( 1 ) in the Italian language version , ' frumento duro' is replaced by 'frumento tenero'. 4 . In Article 1 ( 1 ) in the Italian language version , ' 150 000 tonnes' is replaced by '200 000 tonnes'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 27 June 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 July 1984 . For the Commission Poul DALSAGER iMember of the Commission (') OJ No L 281 . 1. 11 . 1975 , p . 7 . ( :) OJ No L 164 , 14 . 6 . 1982 , p . 1 . (  ') OJ No L 166 . 26 . 6 . 1984 , p . 13 .